Citation Nr: 1030025	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to April 27, 2000, for the 
grant of a total rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Morales






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal was remanded for additional development in September 
2007 and September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The last correspondence received from the Veteran in March 2009 
listed an address not previously on file with VA.  This address 
was on South 65 Highway in Lincoln, Missouri.  In February 2010, 
a supplemental statement of the case (SSOC) was sent to the 
Veteran at the South 65 Highway Address.  In April 2010, the SSOC 
was returned to VA marked "Refused" and "Not at this address."  
In May 2010, a personal information sheet printed from a computer 
screen was put into the claims file.  It listed a PO Box in 
Lincoln, Missouri.  This address was different than the address 
last used by VA, which was on Highway MM in Warsaw, Missouri.  

The AMC must determine the Veteran's current address and the SSOC 
must be resent to the proper address.  Until this action is 
taken, the case is not properly before the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1998).

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  The Veteran should be advised that 
he must keep VA apprised of his current address.

Accordingly, the case is REMANDED for the following action:

1.  After verifying the Veteran's correct 
address, resend the SSOC prepared in February 
2010, if that has not already been done.  
Manlincon, supra.  The appropriate time to 
respond must be afforded.

2.  Advise the Veteran that he must keep VA 
apprised of his current address.

3.  After the Veteran and his representative 
have had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
J. CONNOLLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  




